Citation Nr: 0204017	
Decision Date: 05/01/02    Archive Date: 05/14/02

DOCKET NO.  94-02 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased rating for hidradenitis 
suppurativa (formerly rated as recurrent cysts), evaluated as 
50 percent disabling from September 15, 1993, to include the 
issue of entitlement to an extraschedular rating under 
38 C.F.R. § 3.321(b)(1).

[The issues of the veteran's entitlement to an initial rating 
in excess of 30 percent for a mood disorder due to a service-
connected skin disorder with depressive features, in addition 
to a total disability evaluation for compensation due to 
individual unemployability are addressed in a separate 
document.]


REPRESENTATION

Appellant represented by:	Shelly Farber, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to 
September 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on the basis of a rating decision entered in January 
1994 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wilmington, Delaware, denying the veteran's 
claim for a rating in excess of 10 percent for recurrent 
cysts.  The Board, by its decision of March 1996, increased 
the rating to 30 percent, following which the RO assigned a 
30 percent rating, effective from September 15, 1993.  An 
appeal to the United States Court of Appeals for Veterans 
Claims (Court) followed, and by its order of December 1996, 
the Court granted the joint motion of the parties to remand 
the matter to the Board, thereby vacating the Board's March 
1996 decision.  The Board then remanded the case to the RO 
for additional development, and the RO by rating decision of 
January 1998, assigned a 50 percent rating for recurrent 
cysts, effective from April 29, 1996.  Such was followed by 
entry of the veteran's formal disagreement with the 50 
percent rating assigned.

This matter was most recently before the Board in March 1999, 
when it was again remanded to the RO, for procedural and 
evidentiary development.  While in remand status, the RO by 
rating action entered in September 1999 increased the rating 
for the veteran's recurrent cysts from 30 percent to 50 
percent for the period beginning September 15, 1993, to April 
28, 1996, while the previously assigned rating of 50 percent, 
effective from April 29, 1996, was confirmed and continued.  
By further rating action in June 2001, the RO recharacterized 
the veteran's skin disorder as hidradenitis suppurativa, 
without modification of the ratings assigned therefor since 
September 15, 1993.  Following the completion of the 
development actions requested by the Board, the RO returned 
the case to the Board for further appellate consideration.

While the veteran's claim for increase remained in remand 
status, other issues as to the veteran's entitlement to an 
initial rating in excess of 30 percent for a mood disorder, 
due to a service-connected skin disorder with depressive 
features, in addition to a total disability evaluation for 
compensation due to individual unemployability were developed 
and certified to the Board for its review.  As such issues 
are separate and apart from the issue herein under 
consideration by remand from the United States Court of 
Appeals for Veterans Claims (Court), those claims not within 
the Court's jurisdiction are addressed in a separate 
document.

It also is noteworthy that, since this claim was previously 
before the Board in March 1999, the veteran submitted to the 
RO in February 2000 a VA Form 9, Appeal to the Board of 
Veterans' Appeals, in which he requested a hearing before the 
Board, sitting at the RO.  Such request was modified by the 
veteran's attorney in May 2000 correspondence, wherein a 
hearing before the Decision Review Officer at the RO was 
sought in lieu of a travel board hearing.  The RO hearing 
followed in November 2000.

Also filed on behalf of the veteran in April 2000 was a VA 
Form 22a, Appointment of Attorney or Agent as Claimant's 
Representative, wherein the veteran appointed Shelly Farber, 
Esquire, as his attorney of record.  Associated with Ms. 
Farber's firm is Jerry Haas, a non-attorney, who has assisted 
in representing the veteran's interests in this matter.


REMAND

During the pendency of this appeal, a significant change in 
the law was effectuated that has not to date been considered 
by the RO.  Specifically, on November 9, 2000, the President 
of the United States signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined and expanded the 
obligations of VA with respect to the duty to assist, and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

As well, changes to the Code of Federal Regulations were made 
in response to the VCAA, as made effective November 9, 2000, 
except the changes to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), which were made effective 
prospectively for claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)). 

Notwithstanding the aforementioned changes in legal 
authority, the RO has not considered this matter under the 
VCAA and its implementing regulations, nor has it undertaken 
those actions necessary to ensure compliance with the notice 
and duty-to-assist provisions contained in the new law and 
regulations with respect to the matter on appeal.  Moreover, 
the veteran has not been advised of such changes or afforded 
the opportunity to consider their impact on the claim herein 
at issue.  He therefore may have been denied the opportunity 
to formulate appropriate argument on appeal to the Board.  It 
thus would be potentially prejudicial to the veteran were the 
Board to proceed to issue a merits-based decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); VA 
O.G.C. Prec. Op. No.16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

In addition, further development of the evidence is deemed to 
be needed in connection with both the claim for an increased 
schedular evaluation, and the claim for an extraschedular 
evaluation, particularly as it pertains to the existence of a 
marked interference with employment.  Specifically, 
additional clinical information is needed to determine 
whether in fact a rating in excess of 50 percent may be 
assigned under 38 C.F.R. § 4.118, Diagnostic Code 7800, Note 
1, on the basis of marked discoloration, color contrast, or 
the like.  As well, information as to the veteran's current 
and former employment is needed, as well as his participation 
in a VA program of vocational rehabilitation training and 
other pursuit of programs of education.  In addition, further 
input from the Social Security Administration (SSA) is found 
to be necessary.

As further medical examination is found to be in order, the 
veteran is hereby advised of the importance of appearing for 
such evaluation.  In that vein, the veteran's attention is 
directed to the following:

Sec. 3.655  Failure to Report for 
Department of Veterans Affairs 
Examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2001).

Based on the foregoing, this matter is REMANDED to the RO for 
completion of the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and corresponding regulatory changes are 
completed as to the issue presented.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the VCAA (to be 
codified as amended at 38 U.S.C. §§5102, 
5103, 5103A, and 5107), as well as the 
recently established regulations, are 
fully complied with and satisfied.

2.  The RO should contact the veteran in 
writing through his attorney for the 
purpose of advising him of the evidence 
needed to substantiate his claim for 
increase for hidradenitis suppurativa 
(formerly rated as recurrent cysts), to 
include the question of his entitlement 
to an extraschedular evaluation for 
hidradenitis suppurativa.  The RO should 
also advise the veteran of his right to 
submit any additional argument and/or 
evidence in support of such claim.  Such 
evidence may be of a lay or medical 
variety, including but not limited to 
statements from medical professionals as 
to the existence of disfiguring scars of 
the head, face, or neck with tissue loss, 
cicatrization, marked discoloration, 
color contrast, or the like, or from 
employers as to a marked interference 
with employment due to his service-
connected hidradenitis suppurativa.  

3.  The veteran should also be contacted 
through his attorney by RO personnel for 
the purpose of requesting that he provide 
a detailed listing of all current and 
former employment, including the dates of 
such employment, the hours worked, yearly 
income and the names and addresses of all 
such employers.

In addition, he should be asked to 
furnish a listing of the names and 
addresses of those VA and non-VA medical 
professionals or institutions who may 
have evaluated and/or treated him for 
hidradenitis suppurativa and/or recurrent 
cysts since 1992.  The approximate dates 
of any such evaluation or treatment 
should also be provided, to the extent 
possible.  

After obtaining proper authorization, the 
RO should, through contact with current 
and former employers, verify the 
veteran's prior employment, dates 
thereof, and any problems associated with 
such employment due exclusively to his 
service-connected hidradenitis 
suppurativa.  

As well, the RO should, after obtaining 
proper authorization, obtain copies of 
evaluation and treatment records not 
already on file from those medical 
professionals or institutions referenced 
in connection with the aforementioned 
request.  Any and all VA treatment 
records not already on file must be 
obtained regardless of whether in fact 
the veteran responds to the foregoing 
request.  Such records, once obtained, 
must then be added to the claims folder.

4.  The RO should obtain the veteran's 
Chapter 31 file in its entirety for 
inclusion with the other evidence already 
on file, and if a review of such file by 
the RO does not definitively indicate the 
status of the veteran's Chapter 31 
training, it should be ascertained in 
writing from the veteran's vocational 
rehabilitation specialist/counseling 
psychologist whether or not he has been 
placed in a "rehabilitated" status in 
terms of his Chapter 31 program of 
training.

5.  The RO should obtain from SSA copies 
of all medical and administrative records 
utilized and compiled by that agency in 
connection with any award of SSA 
disability benefits.  Once obtained such 
records should be made a part of the 
veteran's claims folder.

6.  The RO should thereafter in 
consultation with the veteran's attorney 
make arrangements for the veteran to be 
examined by a VA dermatologist for the 
purpose of determining the severity of 
the veteran's service-connected 
hidradenitis suppurativa (formerly 
characterized as recurrent cysts).  The 
claims folder in its entirety must be 
made available to the examiner for review 
prior to the examination.  Such 
examination is to include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and all 
diagnostic testing necessary to determine 
the full extent of all disability 
present.  Whether such disorder is 
currently active and the degree of its 
activity in terms of exacerbations 
experienced by the veteran in recent 
years should be fully noted.  All 
applicable diagnoses must be fully set 
forth.

(a)  The examining 
dermatologist is asked to note 
the location of any 
exfoliation, exudation or 
itching; whether there is 
constant exudation or itching, 
an extensive number of lesions, 
or marked disfigurement; and 
whether there is shown to be 
ulceration or extensive 
exfoliation or crusting, 
systemic or nervous 
manifestations, or exceptional 
repugnance.  

(b)  As to any involvement of 
the head, face or neck, the 
examiner should describe the 
size and location of any 
scarring or lesions about the 
affected areas that are part 
and parcel of, or caused by, 
the service-connected skin 
disorder.  Information should 
be provided as to whether such 
scarring or lesions are 
slightly, moderately or 
severely disfiguring or whether 
there is a complete or 
exceptionally repugnant 
deformity of one side of the 
face or a marked or repugnant 
bilateral deformity 
attributable to the service-
connected disability.   

Also, the examiner should in 
connection with any finding of 
disfiguring scars or lesions of the 
head, face, or neck, note the 
presence or absence of tissue loss, 
cicatrization, marked discoloration, 
color contrast, or similar 
deformity.  

(c)  The examiner is asked to set 
forth whether there is present or 
absent indicia of active 
tuberculosis luposa (lupus vulgaris) 
in association with the veteran's 
service-connected hidradenitis 
suppurativa (formerly characterized 
as recurrent cysts).

(d)  The examiner should note 
whether there is any limitation 
of function of any body part 
affected by the service-
connected skin disability, and, 
if such, a limitation of 
function is present, it should 
be described in full.

(e)  The examiner should take 
an employment history from the 
veteran, including time lost 
from work due to the service-
connected skin disability.  The 
examiner should note whether 
the service-connected skin 
disability is productive of a 
marked interference with 
employment.

(f)  If the examiner is unable 
to render any opinion 
requested, it should be so 
indicated on the record and the 
reasons therefor should be 
noted.  The factors upon which 
any medical opinion is based 
should be set forth for the 
record.

7.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If such report 
is not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination report for any and all needed 
action.  

8.  Upon the completion of the requested 
development, the RO should ascertain 
whether there is present in this matter 
such a repugnant, disfiguring condition 
of the skin that a referral for VA's 
Central Office rating in conjunction with 
several unretouched photographs is 
warranted.  Such a determination should 
be committed to writing and made a part 
of the claims folder.

9.  Lastly, the RO should readjudicate 
the veteran's claim for increase for 
hidradenitis suppurativa (formerly 
characterized as recurrent cysts), to 
include the question of his entitlement 
to an extraschedular evaluation for such 
disability, on the basis of all the 
evidence of record and all governing 
legal authority, including the VCAA and 
its implementing regulations.  If the 
benefits sought on appeal are not 
granted, the veteran and his attorney 
should be furnished with a supplemental 
statement of the case which should 
include a summary of the evidence and the 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference 
should be drawn regarding the final disposition of the claim 
in question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



